DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

	This Office Action is responsive to the amendment filed on 05/09/2022. Claims 1, 5, 8-9, 13-15, and 19, of which claims 1, 9 and 15 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 2, 4, 6-7, 10, 12, 16, 18 and 20 is acknowledged. 


Response to Arguments
 	Applicant’s arguments filed 05/09/2022 (see Remarks, pages 8-11) with respect to claims 1, 5, 8-9, 13-15, and 19 have been fully considered. The rejection of claims has been withdrawn in view of the Examiner Amendment (see below).

 	Applicant has removed claims 2, 4, 6-7, 10, 12, 16, 18 and 20 in the present claim amendment, rendering their rejection moot.

Examiner's Amendment
 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this examiner's amendment was given in a telephone interview with Jonathan A Solomon, Attorney for Applicant, Reg. No. 64,869, on May 15, 2022.

	The application is amended as follows:
Claims 15 and 19 are amended as follow:

15. (Currently Amended) A non-transitory computer-readable storage medium storing program instructions, and wherein when the program instructions are executed by at least one processor, the program instructions instruct the at least one processor to: receive, by a phase detection circuit, a first signal and decide a (2M 1) level of the first signal to obtain a decision result, wherein the first signal is a (2M 1) level signal, and M is a positive integer greater than 1; obtain a response amplitude parameter of a transmission channel; obtain a phase offset parameter, wherein the phase offset parameter is used to tune clock phase information in the first signal; extract the clock phase information in the first signal based on the first signal, the decision result, the response amplitude parameter, and the phase offset parameter; and determine output clock phase information based on at least three decision results and at least three pieces of clock phase information in at least three symbol periods, wherein the at least three pieces of clock phase information comprises the clock phase information in the first signal.

19. (Currently Amended) The non-transitory computer-readable storage medium according to claim 15, wherein the program instructions instruct the at least one processor to: determining a decision threshold based on the response amplitude parameter; and deciding [[a]]the (2M-1) level of the first signal based on the decision threshold to obtain the decision result, wherein the decision result is an element in a preset decision set, and wherein the preset decision set is {-(M-1), -(M-2),..., 0,..., +(M-2), +(M-1)}.

Allowable Subject Matter
 	Claims 1, 5, 8-9, 13-15, and 19 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Betts et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “receiving, by the phase detection circuit, a first signal and deciding a (2M-1) level of the first signal to obtain a decision result, wherein the first signal is a (2M-1)-level signal, and M is a positive integer greater than 1”, in combination with “extracting the clock phase information in the first signal based on the first signal, the decision result, the response amplitude parameter, and the phase offset parameter; and determining output clock phase information based on at least three decision results and at least three pieces of clock phase information in at least three symbol periods, wherein the at least three pieces of clock phase information comprises the clock phase information in the first signal” in order to form “ALL CAP”, as recited in claim 1, and some variation of wording as recited in claims 9 and 15. The respective dependent claims  5, 8, 13-14, and 19 are allowable for the same reason, correspondingly.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Aurangozeb, C. R. Dick, M. Mohammad and M. Hossain, "Sequence-Coded Multilevel Signaling for High-Speed Interface," in IEEE Journal of Solid-State Circuits, vol. 55, no. 1, pp. 27-37, Jan. 2020, doi: 10.1109/JSSC.2019.2941016.

K. Azadet, Meng-Lin Yu, P. Larsson and D. Inglis, "A gigabit transceiver chip set for UTP CAT-6 cables in digital CMOS technology," 2000 IEEE International Solid-State Circuits Conference. Digest of Technical Papers (Cat. No.00CH37056), 2000, pp. 306-307, doi: 10.1109/ISSCC.2000.839792.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA, or CANADA) or 571-272-1000.

/Nader Bolourchi/
Primary Examiner, Art Unit 2631